 In the Matter of KLAMATH PINE Co.'andKLAMATH BASIN DISTRICTCOUNCIL, LUMBER & SAW31ILL WORKERS, A. F. OF L.Case No. 19-R-1310.-DecidedMay 17, 19 4Mr. C. L. IrvingandMr. L. L. Shaw,of Klamath Falls, Oreg.,for the Company.Mr. H. R. HaddockandMr. Donald Gi m.an,of Klamath Falls,Oreg., for the AFL.Mr. George BrownandMr.V. ,N. Chase,of Klamath Falls,Oreg.,for the CIO.Mr. Villiam Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpon a petition duly filed by Klamath Basin District Council Lum-ber & Sawmill Workers, A. F. of L., herein called the AFL, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Klamath Pine Co., Klamath Falls, Oregon,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Maurice M.Miller, Trial Examiner.Said hearing was held at Klamath ,Falls,Oregon, on April 20, 1944. The Company, the AFL, and InternationalWoodworkers of America, Local 6-12, CIO, herein called the CIO,appeared and participated.All parties were afforded full opportu-nity to be heard, to examine and'cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.The Trial Examiner reserved for the Board ruling uponcertain motions and objections directed toward denying to the CIOintervention in this proceeding.The motions are denied and the objec-tions are overruled.All parties were afforded an opportunity to filebriefs with the Board.'The Company's and the APL'snames are shown as corrected by slrpulation at thehearing.56 N. L R B., No. 113587 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes'the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Klamath Pine Co., a partnership consisting of Lawrence L.Shaw, Bertha L. Shaw, Cecilia B. Shaw, and J. R. Shaw, is engagedin the manufacture of pine lumber. It operates a sawmill, with inci-dental facilities, located north of Pelican City. on the shores of Klam-ath Lake in the State of Oregon.The Company purchases its entiresupply of timber from the Shaw Lumber Company, of Tionesta,California.At present, the entire output of the Company is sold totwo local manufacturers, and is ultimately shipped outside the Stateof Oregon.The Company admits that it- is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDKlamath Basin District Council, Lumber & Sawmill Workers, affili-ated with-the American Federation of, Labor, and International Wood-workers of America, Local 6-12, affiliated, with the Congress of Indus-trial Organizations, are labor organizations admitting to membershipemployees of the Company.III.THE QUESTION CONOERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL as theexclusive bargaining representative of certain of the Company's 'em-ployeesuntiltheAFL has been certified by the Board inan appropriate unit.The CIO asserts that it is now the duly selected collective bargain-ing representative of the Company's employees in the appropriateunit, and that no present investigation of representatives should beheld.Upon a petition filed by the CIO in May 1943 a consent electionwas held on June 14, 1943, among employees of the Wheeler PineCompany, the owner and -then operator of the properties now operatedby the Company. The CIO and the AFL appeared on the ballot, andthe CIO received a majority of the votes cast. Thereafter, the CIO'unsuccessfully sought to negotiate with the employer.Finally, onDecember 14, 1943, the CIO wrote the Wheeler Pine Company, askingit to bargain.That company replied that it would not comply withthe request, since its operations had been discontinued and it did notintend to resume them the following year. , In March 1944, the CIOagain requested Wheeler Pine Company for a bargaining conference, KLAMATH PINE, CO.589and was informed that the latter was not operating its plant and hadiio employees.On March 15, 1944, the CIO wrote to the instant Com-pany, stating that it had been certified by the Board and requestingnegotiation on behalf of all employees.2The Company replied that ithad no connection with the Wheeler Pine Company and almost none,of its employees, and declined to recognize the "certification."The Company has been operating the Wheeler Pine 'Company'sproperties and facilities on a footage basis, until at least January 1,1945.The Company appears to have employed a number of theformer employees of its predecessor.There does not appear to beany relation between the two companies, except that the Wheeler PineCompany is the owner and lessor of the properties now operated by,the Company.In view of the fact that the previous election was held in May 4943;that the present employer does not appear to have any connections'with the Wheeler Pine Company, and that there appears to be a sub-stantial change in personnel, we are of the opinion that the purpose ofthe Act would be best effectuated by, a new election to determine the,'employees' representation desires.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Klamath Basin District Council, Lumber &Sawmill Workers, A. F. of L., represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the request of the AFL,concurred in by .the Company and the CIO, that all production andmaintenance employees of the Company's sawmill and yard, excludingclerical employees and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or 'effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.2The CTO was not formally certified by the Board, but was furnished with a "Repoit onConsent Election" issued by the Regional Diuector-'The Field Examiner reported that the AFL submitted 16 authorization cards, 10 ofwhich bore the names of persons appearing on the Company's pay roll of March 31, 1944,which contained the names of 31 employees in the appropriate unit, and that at the hear-ing,the AFL submitted 6 additional cards bearing the names of persons appearing on thepay rollThe CIO submitted eight designation cards, seven of which bore apparently genuine origi-nal signatures ; the names of sevej persons appearing on the cards were contained in theaforesaid pay roll'A sublessee of the Company has certain employees on its propertiesThe unit here isl.niited to employees of the Company.I 590,DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF .ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the- National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives fonthe purposes of collective bargaining with Klamath Pine Co.,Klamath Falls, Oregon, an election by, secret ballot shall be conductedas early as possible, but not later, than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in 'this matteras agent for the National Labor Relations Board,, and subject-toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section, IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including'einployees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person 'at the polls,but excluding those employees who have since, quit or been dischargedfor cause and have not been rehired or reinstated prior to'the date,of the election, to determine whether they desire to be representedby Klamath Basin District Council, Lumber & Sawmill Workers,A. F. of L., or by International Woodworkers of America, Local 6-12,CIO, for the purposes of collective, bargaining, or by neither.i0i,1